DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present office action is in response to an application filed on May 12, 2020,  with claims 1-9, 11-21 and 22-40. Therefore claims 1-9, 11-21 and 23-40  are pending and ready for examination.
Response to Arguments
Applicant's arguments filed on 12/11/2019 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 19, 26 and 36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint an ordered sequence of beams transmitted by the satellite; and identifying, by the UE, the second beam based at least in part on the ordered sequence”. For further prosecution, the examiner interpret the ordered sequence as “ Zadoff-Chu sequences”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 11-12,  20-21  are rejected under 35 U.S.C. 103 as being unpatentable over Treesh et al (US 2019/0044611 A1), hereinafter, “Treesh”, in view of Blasiak et al (US 6,108,538), hereinafter, “Blasiak”.
Regarding claims 1 and 12, Treesh discloses: A method for wireless communications at a user equipment (UE) (Treesh: fig 1, para [0024], where, multi-user terminals on multiple aircraft 130 over a service timeframe) comprising: communicating, by the UE,  with a satellite via a first beam transmitted by the satellite ) (Treesh: fig 1, para [0024], where, multi-user terminals on multiple aircraft 130 over a service timeframe, para [0028], where, user terminal of 130 communicate with satellite 105 on path 155 for downlink and 160 for uplink path which is equivalent to “satellite uplink 160-a” and “satellite downlink 155-a” and transmit data to satellite 105 or vis-a-viz, para [0029]); 
	receiving, by the UE from the satellite, a list of a plurality of beams transmitted by the satellite ) (Treesh: fig 3, para [0035] FIG. 3 illustrates service availabilities 300-a, 300-b, 300-c, and 300-d depicting determination of candidate satellite beams for aircraft based on flight plan data, in accordance with various aspects of the present disclosure. For example, FIG. 3 may illustrate when “satellite beams 205-a, 205-b, 205-c, and 205-d” (equivalent to “list of plurality of beams”) may provide network service to aircraft 130-a, 130-b, and 130-c of FIG. 2 over service timeframe 305), the plurality of beams comprising at least the first beam and a second beam transmitted by the satellite (Treesh: fig 3, para [0035] FIG. 3 illustrates service availabilities 300-a, 300-b, 300-c, and 300-d depicting determination of candidate satellite beams, example, FIG. 3 may illustrate when “satellite beams 205-a, 205-b, 205-c, and 205-d” (equivalent to “list of plurality of beams”), where, “Beam 205-a” equivalent to “first beam” and “Beam 205-b” equivalent to “second beam”, further fig 4A-B, para [0040]); 
	Treesh does not explicitly teach: determining, by the UE, a timing configuration of the first beam;  and 	communicating, by the UE, with the satellite via the second beam based at least in part on the indication and the timing configuration of the first beam.
	However, Blasiak in the same field of endeavor teaches: determining, by the UE, a timing configuration of the first beam (Blasiak: fig 1, col 5, lines 32-40, where, “Subscriber links 115 (FIG. 1) can include one or more broadcast channels. SUs can synchronize to at least one broadcast channel and monitor the broadcast channel to determine signal levels and obtain data messages which are addressed to them. SUs can transmit messages to communication satellites over one or more acquisition channels. Broadcast channels and acquisition channels are not dedicated to any one user but are shared by all users currently within view of satellite 120”);
	receiving, by the UE from the satellite, an indication (Blasiak: fig 5, step 510, where, hand-off indication is determined by threshold condition, col 9, lines 56-60) to perform a handover procedure to transition to the second beam (Blasiak: fig 5, col 10, lines 29-39, col 11, lines 1-9 and lines 23-25, where, “In step 514, the subscriber unit's processor requests an intra-satellite hand-off. Procedure 500 continues from step 514 to step 530 and ends”); transmitted by the satellite based at least in part on a motion of the UE relative to the satellite (Blasiak: fig 1, col 1, lines 26-33, where, “A satellite cellular communication system with non-geosynchronous orbiting satellites must address the motion of the satellite's antenna beam coverage areas relative to the subscriber units. The satellite beams sweep over the earth's surface at such a high rate of speed that a given subscriber will move through a number of beams during a particular call. In many cases, a subscriber unit may also be serviced by two or more different satellites during a call”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Treesh with the teaching of Blasiak, to incorporate “intra-satellite handoff” for the advantage of  (Blasiak: [col 1, lines 16-18]). 1  
	Regarding claim 5, Treesh modified by Blasiak further teaches: The method of claim 1, wherein receiving the indication to transition to the second beam comprises: receiving, by the UE from the satellite, an indication of a time limit for communications by the first beam (Treesh: fig 3, “tservice-timeframe 305” equivalent to “time limit).
	Regarding claim 7, Treesh modified by Blasiak further teaches: The method of claim 1, further comprising: receiving, by the UE from the satellite, a synchronization signal for the first beam, wherein determining the timing configuration of the first beam is based at least in part on the synchronization signal for the first beam (Treesh: fig 7-9, para [0184]).
	Regarding claim 8, Treesh modified by Blasiak further teaches: The method of claim 1, further comprising: receiving, by the UE from the satellite and prior to receiving the indication to transition to the second beam, an indication of a frequency of the second beam, wherein communicating with the satellite via the second beam is based at least in part on the indication of the frequency of the second beam (Treesh: fig 7-9, para [0077] and [0184]).
	Regarding claims 9 and 21 , Treesh modified by Blasiak further teaches: The method of claim 1, further comprising: transmitting, by the UE to the satellite while communicating with the satellite via the first beam, channel quality information regarding the first beam and the second beam transmitted by the satellite (Treesh: fig 7-9, para [0184], where, “measurement information” equivalent to “channel quality information”).
	Regarding claim 11, Treesh modified by Blasiak further teaches: The method of claim 1, wherein: a first cell corresponds to a first set of one or more beams transmitted by the satellite at a first frequency, the first set of one or more beams comprising at least the first beam (Treesh: fig 1, para [0019]-[0020], where, “155a-n and 160a-n” equivalent to “plurality of beams with plurality of frequencies”); and a second cell corresponds to a second set of one or more beams transmitted by the satellite at a second frequency, the second set of one or more beams comprising at least the second beam (Treesh: fig 1, para [0019]-[0020], where, “155a-n”  equivalent to “first set of beams with first set of frequencies” and 160a-n” equivalent to “second set of beams” second set of frequencies). 
	Regarding claim 20, Treesh modified by Blasiak further teaches: The method of claim 12, further comprising: determining, by the UE, a location of at least one of the satellite or the UE (Treesh: fig 1, para [0029], where, “network access service to mobile users may be provided using multi-user access terminals positioned in fixed locations or on various modes of transportation where multiple mobile users may desire network access via satellite communications system 100”); and determining, by the UE, to transition to the second beam based at least in part on the location (Treesh: fig 1, para 0034).
Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Treesh et al (US 2019/0044611 A1), hereinafter, “Treesh”, in view of Blasiak et al (US 6108538 A), hereinafter, “Blasiak” further in view of Akdeniz et al (US 20200252838 A1), hereinafter, “Akdeniz”.
Regarding claims 2-3 and 14, neither Treesh nor Blasiak explicitly teach, however, Akdeniz teaches: The method of claim 1, further comprising: receiving, by the UE from the satellite via a downstream control channel (Akdeniz: para [0089], where, “The RAN 110 can include one or more access nodes that enable the connections 103 and 104. These access nodes (ANs) can be referred to as base stations (BSs), NodeBs, evolved NodeBs (eNBs), next Generation NodeBs (gNBs), RAN nodes, and the like, and can comprise ground stations (e.g., terrestrial access points) or satellite stations providing coverage within a geographic area (e.g., a cell)”, para
[0094], where, “The PDCCH can be transmitted using one or more CCEs, depending on the size of the downlink control information (DCI) and the channel condition”) a grant for a shared channel that includes a beam identifier (ID) for one of the plurality of beams transmitted by the satellite (Akdeniz: fig 8-9, para [0170]-[0171], where, “the container may include timing adjustment indication and an uplink grant” which may include  “cell ID” (equivalent to “beam ID”), frequency and timing). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Treesh and Blasiak with the teaching of Akdeniz, to incorporate “timing configuration” for the advantage of enhancements in the operation of LTE systems in the licensed as well as unlicensed spectrum in 5G systems, which improve the handover operations and thereby increasing throughput and efficiency of the network (Akdeniz: para [0007]). 1  
Claims 4, 6  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Treesh et al (US 2019/0044611 A1), hereinafter, “Treesh”, in view of Blasiak et al (US Blasiak” further in view of Vilaipornsawai et al (US 2018/0124733 A1), hereinafter, “Vilaipornsawai”.
	Regarding claim 4, Treesh further teaches: The method of claim 1, Treesh further teaches: wherein receiving the indication to transition to the second beam comprises: receiving, by the UE from the satellite (Treesh: fig 1, para [0019]), but, neither Treesh nor Blasiak explicitly teach, however Vilaipornsawai teaches: UE from the (cell), a media access control (MAC) control element (MAC-CE) that includes a beam identifier (ID) for the second beam (Vilaipornsawai: para [0144]-[0147], where, teaches, “interference randomization (interference between UEs may be randomized) is achieved by assigning sequences to UEs based on: [0145] a hyper cell-ID; [0146] a UE-ID; [0147] a group-specific or UE-specific seed signaled by RRC signaling, e.g. Medium Access Control, Control Element (MAC CE) enabled (between dynamic Downlink Control Information (DCI) and high level RRC signaling); or [0148] a combination of the above parameters (e.g., may be based on UE-ID, seed, and hyper cell-ID).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Treesh and Blasiak with the teaching of Vilaipornsawai, to incorporate “MAC CE enabling” for the advantage of allowing efficient paging, maintaining uplink timing alignment and determining UE-TRP association (Vilaipornsawai: para [0060]). 1  
	Regarding claims 6 and 19, neither Treesh nor Blasiak explicitly do not teach, however, Vilaipornsawai further teaches: The method of claim 5, wherein receiving the indication to transition to the second beam further comprises: receiving, by the UE from the satellite, an ordered sequence of beams transmitted by the satellite ) (Vilaipornsawai: para [0112]); and identifying, by the UE, the second beam based at least in part on the ordered sequence (Zadoff-Chu sequences) (Vilaipornsawai: para [0112] “any sequences with low cross correlation can be used, e.g. Zadoff-Chu (ZC) sequence, gold sequences, computer search Quadrature Phase Shift Keying (QPSK) sequences with low peak-to-average-power-ratio and cubic metric PAPR/CM”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Treesh and Blasiak with the teaching of Vilaipornsawai, to incorporate “MAC CE enabling” for the advantage of allowing efficient paging, maintaining uplink timing alignment and determining UE-TRP association (Vilaipornsawai: para [0060]). 1  
Claim 13  is rejected under 35 U.S.C. 103 as being unpatentable over Treesh et al (US 2019/0044611 A1), hereinafter, “Treesh”, in view of Blasiak, further in view of Wang et al (US 2020/0374058 A1), hereinafter, “Wang”.
	Regarding claim 13,  neither Treesh nor Blasiak explicitly do not teach, however, Wang teaches: The method of claim 12, wherein transmitting the upstream transmission comprises: determining, by the UE, a timing configuration of an upstream control channel of the second beam based at least in part on the timing configuration of the first beam (Wang: para [0028]-[0029], where, “the uplink control information, the signal that carries the uplink data occupies the first time-frequency resource, and the signal that carries the uplink control information occupies the second time-frequency resource”); and transmitting, by the UE to the satellite, an access request via the upstream control channel of the second beam (Wang: para [0028]-[0029], where, “receiving an uplink signal sent by the terminal device, where uplink signals include a signal that is generated based on the first non-orthogonal access parameter”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Treesh and Blasiak with the teaching of Wang, to incorporate “uplink control information” for the advantage of improve time-frequency resource utilization (Wang: para [0008]). 1  
Claims 15-18  are rejected under 35 U.S.C. 103 as being unpatentable over Treesh et al (US 2019/0044611 A1), hereinafter, “Treesh”, in view of Blasiak further in view of Kim et al (US 2016/0192420 A1), hereinafter, “Kim”.
	Regarding claim 15,  neither Treesh nor Blasiak explicitly do not teach, however, Kim teaches: The method of claim 12, further comprising: monitoring, by the UE, a downstream control channel of the second beam for a denial of access to the second beam (Kim: para [0085] and para [0113], where, “the monitoring operation refers to an attempt to decode each PDCCH candidate within a time-frequency resource set where the PDCCH may be present according to all monitored DCI formats” with restricted (equivalent to “denial of access”)); determining, by the UE, an absence of the denial (Kim: para [0103], where, “scheduled access scheme was “allowed” equivalent to (absence of denial)”); and communicating, by the UE, with the satellite via the second beam based at least in part on determining the absence of the denial (Kim: para [0103], where, “scheduled access scheme was “allowed” equivalent to (absence of denial)”).  
Treesh and Blasiak with the teaching of Kim, to incorporate “monitoring of DCI signals” for the advantage of performing broadcast transmission in the middle of the RACH procedure without completing the RRC connection procedure may be advantageous in terms of delay (Kim: para [0008]). 1  
	Regarding claims 16 and 18, Treesh modified by Akdeniz further modified by Kim further teaches: The method of claim 12, further comprising: receiving, by the UE and from the satellite via a downstream control channel of the second beam, a denial of access to the second beam (Kim: para [0085]); determining, by the UE, to return to the first beam based at least in part on receiving the denial; and communicating, by the UE, with the satellite via the first beam based at least in part on the determination to return and the timing configuration of the first beam (Kim: para [0085], where, “the monitoring operation refers to an attempt to decode each PDCCH candidate within a time-frequency resource set where the PDCCH may be present according to all monitored DCI formats”).  
	Regarding claim 17, Treesh modified by Akdeniz further modified by Kim further teaches: The method of claim 16, wherein receiving the denial comprises: receiving, by the UE from the satellite, a downstream control message that includes at least one of a denial message or an allocation of shared resources that grants no resources to the UE (Kim: para [0085] and para [0113], where, “the monitoring operation refers to an attempt to decode each PDCCH candidate within a time-frequency resource set where the PDCCH may be present according to all monitored DCI formats” with restricted (equivalent to “denial of access”));
Claims 23-25, 27-35 and 37-40  are rejected under 35 U.S.C. 103 as being unpatentable over Heyn et al (US 2020/0196263 A1), hereinafter, “Heyn” in view of Chou et al (US 2018/0183551 A1), hereinafter, “Chou”.
	Regarding claims 23 and 32, Heyn teaches: A method for wireless communications at a user equipment (UE) (Heyn: fig 2, para [0158], where, “A user-side-device 2 and a base-station 3 are communicating via a satellite 4 with each other”), comprising: communicating, by the UE, with a satellite using a first bandwidth part (BWP) of a cell comprising a plurality of BWPs (Heyn: fig 9, element 4 represents “satellite” and element 20 represents a plurality of UE, para [0198], where, the UE communicates with the BS 3 using an intermediary device 21 as a relay via the satellite 4, in para [0208], where, “A UE may be configured with up to four carrier (BWP) bandwidth parts”, in para [0214], where, “A UE may be configured with up to four carrier bandwidth parts. [0215] Only “one carrier bandwidth part” (equivalent to “first BWP”) may be active at a given time”); 
	receiving, by the UE from the satellite, configuration information for each of the plurality of BWPs of the cell (Heyn: fig 9, para [0195], where, “The user-equipments 20 receive their individual TA (equivalent to “configuration information”) values TA1, TA2, TA3”, see further, para [0223]), the plurality of BWPs comprising at least the first BWP and a second BWP of the cell (Heyn: fig 9, para [0223], where, “the user-side-device uses a plurality of component carriers, CCs, or a “plurality of bandwidth parts” (equivalent to “two or more BWP”, which at least comprises first and second BWP), BWPs to provide for a plurality of uplink communication links. Each of the uplink communication links includes a respective CC or BWP, and the plurality of uplink communication links is via a single satellite or via a plurality of satellites”); 
	receiving, by the UE from the satellite and after receiving the configuration information for each of the plurality of BWPs of the cell (Heyn: fig 9, para [0195], where, “The user-equipments 20 receive their individual TA (equivalent to “configuration information”) values TA1, TA2, TA3”, see further, para [0223]), an indication to perform a handover procedure to transition to the second BWP of the cell (Heyn: para [0218], where, “Bandwidth Part (BWP) operation, BWP selection (or “BWP switching” equivalent to “perform handover procedure”) may be done by several different ways as listed below. [0219] By the PDCCH (i.e., the downlink control indicator, DCI): A specific BWP may be activated by a bandwidth part indicator in DCI Format 0_1 (a UL Grant) and DCI Format 0_1 (a DL Schedule)”)
 based at least in part on a motion of the UE relative to the satellite (Heyn: para [0068], where, “The intermediary-device is configured to adjust and/or predict the timing-advance-value based on a change or relative movement between the intermediary-device and the at least one user-equipment affecting the timing-advance-value”); and 
	Yet Heyn does not explicitly teach: communicating, by the UE, with the satellite using the second BWP of the cell based at least in part on the indication and the configuration information for the second BWP of the cell.  
	However, Chou in the same field of endeavor teaches: communicating, by the UE, with the satellite using the second BWP of the cell based at least in part on the indication and the configuration information for the second BWP of the cell (Chou: fig 8A, para [0109]-[0110], where, the handover is performed based on the indication from DCI message, where, “Default BWP 880A” equivalent to “first BWP” and “BWP 890A” equivalent to “second BWP”, where, “A cell may transmit (e.g., broadcast) packets based on the default BWP 880A to one or more UEs in its coverage area. In one implementation, the cell transmits to a UE, in default BWP 880A, DCI message #1 (DCI #1), where DCI #1 includes a configured BWP index that corresponds to configured BWP 890A, and a switching/activation instruction to switch to configured “BWP 890A” (equivalent to “second BWP”)”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Heyn with the teaching of Chou, to incorporate “monitoring BWP” for the advantage of minimizing the signalling overhead for UE transmission/reception with base station reducing waste of network resources and significant energy conservation (Chou: para [0007]). 1  
	Regarding claim 24, Heyn modified by Chou further teaches: The method of claim 23, wherein receiving the indication to transition to the second BWP of the cell comprises: receiving, by the UE from the satellite via a downstream control channel, a grant for a shared channel, wherein the grant includes an identifier (ID) of the second BWP of the cell (Heyn: para [0223]-[0229], “the least one user-side-device performs an adjustment of the timing-advance-value (TA) for a pre-compensation of a synchronization offset of an uplink when receiving the satellite-connecting-signal including the granting-signal indicating the user-side-device the allowance to adjust the timing-advance-value (TA)”). 
	Regarding claim 25, Heyn modified by Chou further teaches: 25. (Previously Presented) The method of claim 23, wherein receiving the indication to transition to the second BWP of the cell comprises: receiving, by the UE from the satellite, the indication to transition to the second BWP of the cell via at least one of radio resource control (RRC) signaling or a media access control (MAC) control element (MAC-CE) (Heyn: para [0218]-[0222]).  
	Regarding claim 27, Heyn modified by Chou further teaches: 27. (Previously Presented) The method of claim 23, wherein communicating with the satellite using the second BWP of the cell comprises: using, by the UE, the second BWP of the cell for both upstream and downstream communications with the satellite (Heyn: fig 8-9, para [0192]-[0195]).  
	Regarding claim 28, Heyn modified by Chou further teaches: The method of claim 23, wherein: the first BWP of the cell is one of a first set of BWPs, the first set of BWPs comprising a first pair of downstream and upstream BWPs (Chou: fig 4, para [0085]-[0087]); communicating with the satellite using the first set of BWPs comprises using, by the UE, the first pair of downstream and upstream BWPs (Chou: para [0061]); the second BWP of the cell is one of a second set of BWPs, the second set of BWPs comprising a second pair of downstream and upstream BWPs (Chou: para [0061]); communicating with the satellite using the second set of BWPs comprises using, by the UE, the second pair of downstream and upstream BWPs (Chou: fig 8A-B, para [0109]-[0113]);   
	Regarding claim 29, Heyn modified by Chou further teaches: 29. (Previously Presented) The method of claim 23, further comprising: determining, by the UE while using the first BWP of the cell, channel quality information for the second BWP of the cell; and transmitting, by the UE to the satellite while using the first BWP of the cell, the channel quality information for the second BWP of the cell (Chou: para [0059]);   
	Regarding claim 30, Heyn modified by Chou further teaches: The method of claim 23, wherein: the first BWP of the cell corresponds to a first beam transmitted by the satellite at a first frequency (Chou: fig 8A, para [0111]); and the second BWP of the cell corresponds to a second beam transmitted by the satellite at a second frequency (Heyn: para [0059]); 
	Regarding claim 31, Heyn modified by Chou further teaches: The method of claim 30, wherein the cell comprises all beams transmitted by the satellite (Heyn: fig 7, para [0190]).  
	Regarding claim 33, Heyn modified by Chou further teaches: The method of claim 32, wherein transmitting the upstream transmission comprises: determining, by the UE, a configuration of an upstream control channel of the second BWP of the cell based at least in part on the configuration information for the second BWP of the cell (Heyn: fig 8A-8B, para [0109]-[0113]) and transmitting, by the UE to the satellite, an access request via the upstream control channel of the second BWP of the cell (Heyn: para [0214]).
	Regarding claim 34, Heyn modified by Chou further teaches: The method of claim 33, wherein: the access request comprises at least one of a UE identifier (ID), a BWP ID for the first BWP, or a BWP ID for the second BWP (Heyn: para [0062]-[0063]). 
	Regarding claim 35, Heyn modified by Chou further teaches: The method of claim 32, wherein transmitting the upstream transmission comprises: determining, by the UE, a configuration of an upstream shared channel of the second BWP of the cell based at least in part on the configuration information for the second BWP of the cell; and transmitting, by the UE to the satellite, a grant-free transmission (Chou: fig 12, para [0143]).via the upstream shared channel of the second BWP of the cell (Heyn: para [0214]).
	Regarding claim 37, Heyn modified by Chou further teaches: The method of claim 32, further comprising: determining, by the UE, a location of at least one of the satellite or the UE; and determining, by the UE, to transition to the second BWP of the cell based at least in part on the location (Chou: fig 8A, para [0111]).
 	Regarding claim 38, Heyn modified by Chou further teaches: 38. (Previously Presented) The method of claim 32, further comprising: monitoring, by the UE while communicating with the satellite using the first BWP of the cell, a channel quality associated with the second BWP of the cell (Chou: fig 8A-B, para [0109]-[0113]); and determining, by the UE, to transition to the second BWP of the cell based at least in part on the channel quality associated with the second BWP of the cell (Chou: para [0059], where, “The cell may reconfigure the BWP configuration(s) to the same UE in a subsequent transmission frame(s) (e.g., sub-frame 106) depending on the required transmission/reception criteria, such as the channel quality (e.g., CQI) between the cell and the UE, the service requirement of the UE and/or the available network resource”).
 	Regarding claim 39, Heyn modified by Chou further teaches: The method of claim 32, wherein: the first BWP of the cell is one of a first set of BWPs, the first set of BWPs comprising a first pair of downstream and upstream BWPs (Chou: fig 2A and 4, para [0067] and para [0085]); the second BWP of the cell is one of a second set of BWPs, the second set of BWPs comprising a second pair of downstream and upstream BWPs (Chou: fig 2A and 4, para [0067] and para [0085]); and determining to transition to the second BWP of the cell comprises determining, by the UE, to transition from using the first pair of downstream and upstream BWPs to using the second pair of downstream and upstream BWPs (Chou: fig 2A and 4, para [0067] and para [0085]).
	Regarding claim 40, Heyn modified by Chou further teaches: The method of claim 32, wherein: the first BWP of the cell corresponds to a first beam transmitted by the satellite at a first frequency; and the second BWP of the cell corresponds to a second beam transmitted by the satellite at a second frequency (Heyn: fig 7, para [0190]).
Claims 26  and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Heyn et al (US 2020/0196263 A1), hereinafter, “Heyn” in view of Chou et al (US 2018/0183551 A1), hereinafter, “Chou”, further in view of Vilaipornsawai et al (US 2018/0124733 A1), hereinafter, “Vilaipornsawai”.
	Regarding claims 26 and 36, Heyn modified by Chou further teaches: The method of claim 23, further comprising: receiving, by the UE from the satellite, an indication of a time limit for communications using the first BWP of the cell, wherein the indication of the time limit comprises the indication to transition to the second BWP of the cell (Chou: fig 8A-B, para [0109]-[0113]); neither Heyn nor Chou explicitly teach, however, Vilaipornsawai teaches: receiving, by the UE from the satellite, an ordered sequence of BWPs of the cell (Vilaipornsawai: para [0112] “any sequences with low cross correlation can be used, e.g. Zadoff-Chu (ZC) sequence, gold sequences, computer search Quadrature Phase Shift Keying (QPSK) sequences with low peak-to-average-power-ratio and cubic metric PAPR/CM”); and identifying, by the UE, the second BWP of the cell based at least in part on the ordered sequence (Vilaipornsawai: para [0112] “any sequences with low cross correlation can be used, e.g. Zadoff-Chu (ZC) sequence, gold sequences, computer search Quadrature Phase Shift Keying (QPSK) sequences with low peak-to-average-power-ratio and cubic metric PAPR/CM”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Heyn and Chou with the teaching of Vilaipornsawai, to incorporate “MAC CE enabling” for the advantage of allowing efficient paging, maintaining uplink timing alignment and determining UE-TRP association (Vilaipornsawai: para [0060]). 1  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461